EXHIBIT Adeona Pharmaceuticals Announces First Quarter 2009 Results Ann Arbor, Michigan, May 15, 2009 Adeona Pharmaceuticals, Inc. (AMEX: AEN), a specialty pharmaceutical company dedicated to the awareness, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced its results for its first quarter endedMarch 31, 2009. A conference call has been scheduled for 12:00 noon EDT on May 15, 2009.In order to participate in the conference call, please call toll free: (877) 675-4751and international dial-in: (719) 325-4854 passcode 4378978.A replay of the conference call will be archived for at least 15 days on Adeona’s website at www.adeonapharma.com. First quarter and recent highlights included: · Analyzed samples obtained from our IRB-approved, 90-subject blinded, prospective, observational study of metal dyshomeostatis in Alzheimer’s disease, Parkinson’s disease and normal subjects conducted during 2007 and 2008; · Focused development efforts on our zinc-based product candidates, including our Zinthionein™ and EyeDaily™ brands and manufacture of zinc-monocysteine complex; · Launched www.copperproof.com, an informational website dedicated to increasing awareness of the potential health effects of chronic copper toxicity, especially in the mature population; · Appointed David A. Newsome, M.D., President of Adeona's subsidiary, HealthMine, Inc.; · Entered into an agreement to acquire Colwell Clinical Laboratories, Inc., an independent Southern California CLIA-certified clinical laboratory; · Adopted a Stock Repurchase Program authorizing the repurchase, from time-to-time of up to $1 million of the Company’s common stock, up to a maximum of four (4) million shares at prices of up to $5.00 per share. Steve H.
